Citation Nr: 1134149	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-13 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.

2.  Entitlement to an increased rating for a left shoulder disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 21, 1975, to August 20, 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.  

The Board observes that the first issue on appeal was initially framed as entitlement to service connection for an anxiety disorder.  However, the United States Court of Appeals for Veterans Claims has since held that claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, when determining the scope of an issue on appeal, the Board has an obligation to broadly consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, as the Veteran has complained of symptoms suggestive of psychiatric disorders other than anxiety, the Board finds that his claim is most appropriately characterized as reflected on the title page of this decision.

As a final introductory matter, the Board notes that, at his recent hearing, the Veteran indicated that he suffered from a heart condition (atrial fibrillation) that was associated with his anxiety disorder.  For the reasons and bases set forth below, the Board has decided to grant service connection for an acquired psychiatric disorder.  Hence, the Board considers the Veteran's assertions regarding his heart condition to be tantamount to a claim for service connection for that disability, to include as secondary to his psychiatric disorder.  As the issue of entitlement to service connection for a heart condition, to include as secondary to an acquired psychiatric disorder, has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over that issue and, thus, refers it to the AOJ for appropriate action.

The issue of entitlement to an increased rating for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record includes in-service and post-service diagnoses of anxiety disorder.

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed anxiety disorder and related symptoms were caused or permanently worsened during his period of active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  Moreover, the Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

"Service connection" essentially means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  Lay statements by a Veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. § 1131 (West 2002 and Supp. 2011); Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  However, anxiety is not classified as a psychosis, and service connection for that condition accordingly may not be granted on a presumptive basis.

Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his alleged symptoms, including nightmares, flashbacks, and other difficulties he associates with active service, if the Board does not find the statements regarding the symptoms to be credible.

While cognizant of the Veteran's assertions regarding pre-service psychiatric problems, the Board considers it significant he did not complain of anxiety or other specific mental health symptoms during his October 1974 service entrance examination.  The Board acknowledges that he did report a history of indigestion and childhood sleepwalking.  However, such symptoms, standing alone, are not indicative of an underlying mental health disorder.  Moreover, the clinical evaluation conducted at the time of his enlistment did not reveal any psychiatric abnormalities.  Accordingly, the Board considers the Veteran to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

The Veteran's service treatment records reveal that, in November 1975, he sought medical care for excessive nervousness, accompanied by indigestion and insomnia.  During that in-service clinical visit, he reported for the first time that his symptoms had preexisted service and that he had been advised to undergo psychoanalysis, but had been unable to afford such treatment.  Based on the Veteran's reports and a clinical evaluation, he was referred to the Army's mental hygiene unit for counseling.  Subsequent service treatment records reveal that the Veteran was diagnosed with anxiety and placed on a regimen of psychiatric medication.  His overall symptoms appear to have responded well to that in-service treatment.  Nevertheless, he suffered several subsequent bouts of acute anxiety while on active duty, including in March, May, and August of 1978 and in March of 1979, when he reported that his marriage was dissolving.

The report of the Veteran's June 1980 separation examination is negative for any complaints or clinical findings of anxiety or related symptoms.  Significantly, however, the examination report is largely blank and, thus, it remains unclear whether the Veteran received a thorough clinical evaluation at the time of his military discharge.  

The Veteran now maintains that he has experienced recurrent anxiety, lightheadedness, and related symptoms since leaving the military.  Nevertheless, he acknowledges that he has only sought treatment for those symptoms on a sporadic basis.  Additionally, the Veteran asserts that, within the last five or 10 years, his mental health symptoms have become associated with a heart condition (atrial fibrillation) for which he has been prescribed additional medication.  In this regard, the Veteran concedes that his heart medication has had a palliative effect on his anxiety.  Nevertheless, he maintains that he still requires prescription psychoactive drugs and occasional psychotherapy to treat his mental health symptoms. 

In support of his claim for service connection, the Veteran was afforded an August 2008 VA mental disorders examination in which he recounted his in-service and post-service treatment for anxiety.  The Veteran stated that, despite adhering to a regimen of prescription medication and deep breathing exercises, he continued to suffer from anxiety attacks.  He described such attacks as "feel[ing] like [he] was shot with adrenaline," and added that he experienced contemporaneous spikes in heart rate and general "shak[iness]."

Mental status examination was negative for any emotional or cognitive abnormalities.  Moreover, notwithstanding the Veteran's subjective complaints of anxiety, it was expressly noted that he did not appear anxious or nervous.  Nevertheless, based on his statements and a review of his pertinent medical history, the August 2008 VA examiner diagnosed the Veteran with Axis I anxiety disorder, not otherwise specified, in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The VA examiner then opined that, while the Veteran's anxiety disorder had preexisted service, it was at least as likely as not that his symptoms had been aggravated in the military.  Nevertheless, the examiner indicated that he could not state without resorting to speculation whether the Veteran's symptoms had permanently worsened in service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the August 2008 VA examiner's finding of an etiological link between the Veteran's currently diagnosed anxiety disorder and his active service to be the most probative opinion evidence of record.  That opinion was based on a thorough clinical examination and supported by a detailed summary of the Veteran's pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the Board considers it significant that the August 2008 VA examiner's opinion constitutes the most recent clinical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that August 2008 VA opinion is consistent with the other competent medical evidence of record, including the Veteran's service and post-service treatment records showing diagnoses of anxiety and prescriptions of psychoactive medications and psychotherapy.  That VA examiner's opinion is also consistent with the lay statements and testimony of the Veteran regarding the development of his anxiety and related mental health symptoms.  Further, there are no contrary medical findings of record.  

While the Board considers the VA examiner's finding of a link between the Veteran's in-service and post-service anxiety probative, however, it assigns less weight to that examiner's determination that the disorder preexisted service.  That particular determination appears to have been predicated on the Veteran's subjective assertions of preexisting mental health problems and not on the clinical evidence of record.  Additionally, while the Veteran indicated during his period of active duty that his anxiety had preexisted service, there are no pre-service treatment records to corroborate his account of earlier mental health problems.  Moreover, the Board considers it significant that the Veteran told his in-service treating providers that he had been unable to seek pre-service therapy for his alleged mental health problems.  Thus, by his own admission, the Veteran did not receive a formal diagnosis of anxiety or any other psychiatric disorder prior to entering service.  His lay assertions of a preexisting condition, standing alone, are insufficient to rebut the presumption of soundness.  38 C.F.R. § 3.304(b)(1) (2010), Gahman v. West, 13 Vet. App. 148 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Furthermore, the mere fact that those lay assertions have been transcribed by a medical examiner does not increase their probative value.  On the contrary, bare transcription of lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Accordingly, the Board finds that neither the Veteran's in-service nor his post-service assertions of a preexisting condition, nor the unenhanced transcription of those assertions by his in-service treating provider and the VA examiner, clearly and unmistakably show that the Veteran's anxiety existed prior to service.  Therefore, the Veteran is presumed to have been sound upon entry into the military.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

After a careful review of the evidence, the Board finds that the in-service records of psychiatric treatment and mental health counseling, in tandem with the August 2008 VA examination report and other post-service evidence, show that the Veteran's currently diagnosed anxiety is related to his period of active service.  Additionally, the lay statements and testimony submitted by the Veteran signal a continuity of psychiatric symptomatology since service, which further weighs in favor of his service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the Board acknowledges that the Veteran's separation examination report does not contain any clinical findings of psychiatric abnormalities.  However, as noted above, that examination report appears to be incomplete.  This increases the likelihood that a chronic psychiatric disorder, to include anxiety, may have gone undiagnosed at the time the Veteran left the military.  Moreover, while mindful that the Veteran has not submitted any post-service medical records in support of his claim, the Board nevertheless considers him competent to report receiving post-service treatment for anxiety and related mental health problems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, his assertions in this regard are consistent with the other evidence of record, particularly the August 2008 VA examiner's report showing that the Veteran has a current diagnosis of anxiety sufficient to support a claim for benefits.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a 'current disability' is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

The Board also considers it significant that the Veteran was specifically diagnosed with anxiety both during and after service.  Such in-service and post-service clinical findings collectively demonstrate that his anxiety constitutes a chronic disorder, which manifested both during and after service. 38 C.F.R. § 3.303(b) (2010).  No medical opinion as to etiology is needed to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves, 524 F.3d at 1309-10.  Thus, notwithstanding the aforementioned inadequacies in the August 2008 VA examiner's opinion, a remand for a new opinion is unwarranted as the evidence already of record is sufficient to grant the Veteran's service connection claim.  As such, any additional delay in the processing of that claim would not benefit the Veteran and would only unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999). 

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  The Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails. 38 U.S.C.A. 5107 (b); Gilbert, 1 Vet. App. at 53. Accordingly, the Board finds that service connection for a psychiatric disorder is warranted. 


ORDER

Service connection for an acquired psychiatric disorder, including anxiety, is granted, subject to the laws and regulations governing monetary awards.


REMAND

The Board regrets the additional delay that will result from this remand. Nevertheless, the Board is constrained by the fact that proper adjudication of the Veteran's left shoulder disorder claim requires additional development.

The Veteran contends that he is entitled to a higher schedular rating for a left shoulder disorder (residuals, post operative status post acromioclavicular joint separation, left shoulder).  He further asserts that this service-connected disability is productive of significant occupational impairment such that referral for an extraschedular rating is warranted.  

The Board observes that VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1) (2010).  Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  

Significantly, the Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  On the contrary, when an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-step test for determining whether to refer a case for consideration of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2009).  First, the VA adjudicating body must decide whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the adjudicators must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The record reflects that the Veteran suffered a left acromioclavicular joint separation in service, which required surgical resection.  He subsequently was afforded service connection and assigned a 10 percent rating for that disability under the diagnostic codes governing limitation of motion of the arm and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203-5201.  Following his most recent VA shoulder examination in May 2008, the Veteran's left shoulder rating was increased to 20 percent based on a clinical finding of arm motion limited at shoulder level.  

Evidence submitted since the time of the Veteran's last examination indicates that he has required additional outpatient treatment for his left shoulder disorder.  Specifically, the Veteran testified at his June 2011 hearing that he has undergone several rounds of hydrocortisone injections at the Portland VA Medical Center to treat his recurrent left shoulder pain and muscle spasms.  While he acknowledged that the hydrocortisone was helpful in alleviating his symptoms, he emphasized that the relief was only temporary and that he required ongoing injections in order to function.  Even with such treatment, the Veteran added, his left shoulder disorder interfered with his ability to perform the fine motor tasks required in his occupation as a dental technician.  In this regard, the Veteran indicated that he was only able to work 20-30 hours per week due to pain and related symptoms associated with that service-connected disability.   

In addition to the Veteran's own assertions, the record contains a February 2009 statement from his spouse, who contends that his left shoulder symptoms have become progressively worse over time and are now productive of significant functional impairment. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

In this case, the May 2008 VA examination that addressed the Veteran's left shoulder disorder is somewhat stale.  Moreover, the Veteran and his spouse have subsequently asserted that the symptoms associated with this service-connected disability have progressively worsened and required additional clinical treatment.  Accordingly, the Board finds that, on remand, a new VA joints examination is needed to assess the current severity of the Veteran's left shoulder disorder.  38 C.F.R. § 3.159(c)(2) (2010).  That new VA examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his examination in May 2008.  See generally, Martina v. Nicholson, 21 Vet. App. 447 (2007).  Additionally, that new examination should include specific findings regarding how many times, if any, during the pendency of this appeal the Veteran has been hospitalized due to his left shoulder disorder and the impact that this service-connected disability has had on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 3.321 (2010).

A remand is also warranted to obtain outstanding medical records.  As noted above, the Veteran indicated that he has received ongoing VA outpatient treatment for his left shoulder disorder at the Portland VA Medical Center.  However, with the exception of VA examination reports, no VA medical records specific to his claim have yet been associated with the claims file.  As VA is now on notice that such records may exist and may be helpful to the Veteran's claim, those records should be requested on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Thereafter, the Veteran's left shoulder claim should be reajudicated.  In so doing, the agency of original jurisdiction should expressly consider whether referral for an extraschedular rating is appropriate in light of the evidence suggesting that the Veteran's service-connected disability presents an unusual and exceptional condition causing a marked interference with employment.  38 C.F.R. § 3.321 (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records for the Veteran from the VA Medical Center in Portland, Oregon.  

2.  After the above development has been completed, the Veteran should be referred for a VA orthopedic examination to more accurately determine the nature and severity of his service-connected left shoulder disorder.  The claims file must be made available to the examiner(s) in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies, to include X-rays and other necessary diagnostic procedures, should be conducted.  

Specifically, the VA orthopedic examiner should address the following: 

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected left shoulder disorder. 

b)  Distinguish whether the Veteran's left shoulder disorder affects his major or minor extremity by indicating whether he is right- or left-handed.

c)  Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's left shoulder.  All ranges of motion should be expressed in degrees.

d)  State whether there is any favorable or unfavorable ankylosis, or instability, involving the Veteran's left shoulder.

e)  Specifically note whether there is any pain, weakened movement, excess fatigability or incoordination on movement.  See Mitchell v. Shinseki, No. 09-2169, (U.S. Vet. App. August 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the examiner should specifically address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  Id. 

If possible, any additional range of motion loss should be expressed in terms of degrees.  If this information cannot be provided, the examiner should provide a thorough explanation.  Id.

The examiner should also state whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.  Id.

f)  State whether the Veteran's service-connected left shoulder disorder is manifested by any painful flare-ups, and, if so, the frequency and duration of such flare-ups.  

g)  Specify whether any flare-ups with respect to the left shoulder are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

h)  State whether the Veteran's left shoulder disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as  complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any left shoulder neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include electromyography (EMG) or nerve conduction velocity studies.  Explain the meaning of any abnormal results obtained.  

i)  Discuss whether the Veteran's service-connected left shoulder disorder is productive of any additional functional impairment.  

j)  State how many times, if any, during the pendency of this appeal (February 29, 2007, to the present) the Veteran has been hospitalized due to his service-connected left shoulder disorder and the durations of any such hospitalizations.

k)  State what impact, if any, the Veteran's service-connected left shoulder disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

3.  Then, readjudicate the issue remaining on appeal.  In so doing, expressly consider all applicable rating criteria, including the diagnostic codes pertaining to limitation of motion of the arm and impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203-5201.  Also, expressly consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of the applicable schedular and extraschedular rating criteria.  Allow the Veteran and his representative an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


